Shepley, C. J.
The bank having failed to redeem its bills, receivers were appointed on Dec. 29, 1854, by virtue of the provisions of the statute, c. 77.
Receivers are by the statute authorized to take possession and to dispose of all its property; to collect debts due to it, and to pay the demands against it. Such proceedings would seem to be inconsistent with the right of a creditor to preserve a lien, and incumber the title by an *388attachment. All doubt respecting it is removed by the provisions of the Act, approved on March 16, 1855, which authorizes an equal distribution of the property to the creditors, and declares, “ no action shall be maintained against any bank after the appointment of receivers thereof, but all the creditors shall have their remedy under the provisions of this bill.”
This suit appears to have been commenced on the day of the approval of the Act, but no lien upon the estate of the bank was created until the thirty-first day of the same month.
It is insisted, that the provision of the Act named, is not constitutional.
The well established rule, that the legislative department may rightfully change the remedy, appears to be denied, when that remedy may be more favorable to the creditor than the' one substituted. And it is insisted, that “ the Legislature by passing any particular law, contracts and agrees, that every citizen shall have a right to the benefit of that law.” This doctrine would deprive the legislative department of the power to correct its own errors, to vary the laws to meet the necessities of the people, or the exigencies of the time; and it would deprive subsequent Legislatures of the right to determine what enactments were required for the welfare of the people.
There neither is, nor can be any breach of faith in the repeal or alteration of a law by a Legislature, which has been enacted by a former one, unless such enactment has granted some right to one or more of its citizens, as'a private right, in which all are not allowed to participate.

Plaintiff nonsuit.